             Case 16-35075                   Doc          Filed 08/23/19                Entered 08/23/19 09:18:56                           Desc Main
                                                              Document                  Page 1 of 6
Fill in this information to identify the case:

Debtor 1
                           Maria T. Hess

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              16-35075



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           Deutsche Bank National Trust Company, As Trustee for                      Court claim no. (if known):           11
                                 GSAMP Trust 2005-HE1 Mortgage Pass-Through
                                 Certificates, Series 2005-HE1


     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                       9568                                             Must be at least 21 days after             10/01/2019
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                          $1,521.48
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $551.29                                        New escrow payment:        $688.31


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                     %

               Current principal and interest payment:           $                             New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $



Official Form 410S1                                                  Notice of Mortgage Payment Change                                                             page 1
            Case 16-35075                 Doc       Filed 08/23/19                 Entered 08/23/19 09:18:56                 Desc Main
                                                        Document                   Page 2 of 6


Debtor 1            Maria T. Hess                                                             Case number (if known)   16-35075
                    First Name        Middle Name         Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Joel P. Fonferko                                                                         Date        8/23/2019
    Signature



Print                  Joel P. Fonferko                                                              Title      Attorney for Creditor
                       First Name           Middle Name               Last Name



Company                Codilis & Associates, P.C.


Address                15W030 North Frontage Road, Suite 100
                       Number          Street

                       Burr Ridge                    IL                    60527
                       City                                State           ZIP Code



Contact phone          (630) 794-5300                                                                Email      ND-One@il.cslegal.com

                                                                                                                                         File #14-16-14501




Official Form 410S1                                                Notice of Mortgage Payment Change                                         page 2
    Case 16-35075           Doc       Filed 08/23/19   Entered 08/23/19 09:18:56   Desc Main
                                          Document     Page 3 of 6

                                           CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
August 23, 2019 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on August 23, 2019.

Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603 by
electronic notice through ECF
Maria T. Hess, Debtor(s), 9422 S. Ridgeway Ave., Evergreen Park, IL 60805
David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic
notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Joel P. Fonferko


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-16-14501

NOTE: This law firm is a debt collector.
                     Case 16-35075           Doc        Filed 08/23/19      Entered
                                                               C/O PHH Mortgage Services 08/23/19 09:18:56 Desc Main
                                                               P.O. Box 5452 Page 4 of 6 PERSONAL INFORMATION REDACTED
                                                            Document
                                                                   Mt. Laurel, NJ 08054-5452


    Your annual escrow statement                                                                       Loan number:
    July 29, 2019
                                                                                                       Questions?
                                                                                                       Visit us at
                                                                                                       www.MortgageQuestions.com
                                                                                                       Call toll free 1-888-820-6474
            MARIA T HESS                                                                               Fax 1-856-917-8300
            9422 S RIDGEWAY AVE
            EVERGREEN PARK, IL 60805-2011




Why am I getting this statement?
In accordance with federal guidelines your escrow account is reviewed at least one time per year; however, certain circumstances
may require an additional review. This statement is a result of that review known as an escrow analysis statement, which determines
if sufficient funds are available to pay your taxes and/or insurance. This statement is a projection of your escrow account and may
also include a history of the escrow activity on your loan since the time you last received an escrow analysis statement. The
enclosed update follows notice of the account's involvement in a bankruptcy petition, filed on November 2, 2016 under chapter 13
of the Bankruptcy Code. This statement should be reviewed carefully. The mortgage payment may be affected. Please contact us
at the number above if this account is not part of a Chapter 13 proceeding or plan. If this account has filed for any other Bankruptcy
protection or received an Order of Discharge in a Chapter 7 bankruptcy case, or received any other discharge under the U.S.
Bankruptcy Code that applied to the referenced property, please be advised that this Notice is for information purposes only and
not intended as an attempt to collect a debt against you personally.

What does this mean to me?
Because your escrow account is projected to have less money than is needed, there is a shortage of $4,511.12.
Option 1) Do Nothing: The monthly shortage for the next 48 months is $93.98 and will automatically be added to your monthly
payment beginning October 2019. Your new monthly payment for October 2019 will be $1,521.48.
Option 2) Pay the escrow shortage as a lump sum using the attached shortage coupon. If you pay your escrow shortage by
September 20, 2019, then your new monthly payment will be $1,427.50 effective with your October 2019 mortgage payment.

What is a shortage?
    A shortage is the difference between the anticipated escrow balance and the required escrow balance at the beginning of the
    analysis cycle. A shortage typically results from changes in taxes and/or insurance. Please refer to the enclosed FAQ for additional
    information.
Anticipated escrow account balance (as of September 30, 2019):                                 -$ 2,133.72
Required escrow account balance (as of September 30, 2019 ):                                     $2,377.40
Difference resulting in an escrow account shortage:                                              $4,511.12
a




                                                                                                                                                See reverse è

This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose. However, if the debt is in
active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for informational purposes only with regard to our
secured lien on the above referenced property. It is not intended as an attempt to collect a debt from you personally.
Tear off here                                                                                                                                    Page 1 of 3

Escrow analysis                                                             Borrower Name: MARIA T HESS
Coupon                                                                      Loan Number:

                                                                            c I choose to repay the shortage of $ ___________________ in full.
    Shortage Amount: $4,511.12
                                                                                 Make the check payable to PHH Mortgage Services and mail it with
                                                                                 this coupon in the envelope provided. Your lump sum payment must be
                                                                                 received by September 20, 2019 to be effective with your October
                                                                                 2019 payment.

                PHH Mortgage Services                                            You may also pay your shortage online by visiting the website shown at
                PO BOX 371867                                                    the top of this statement.
                PITTSBURGH, PA 15250-7867
                         Case 16-35075                    Doc            Filed 08/23/19                Entered 08/23/19 09:18:56                             Desc Main
 What is my new monthly payment?                                             Document                  Page 5 of 6
 The following table reflects your current monthly payment and new monthly payment for each option:
                       Current Payment      New Payment with Shortage - Opt 1 New Payment without Shortage - Opt 2
 Principal & Interest             $833.17                    $833.17                     $833.17
 Escrow Deposit                  $551.29                     $594.33                     $594.33
 Escrow Shortage                                              $93.98
 Total Payment                  $1,384.46                  $1,521.48                   $1,427.50

 If your payment is issued by a third party, or if you make payments through a bill pay service, then please make sure
 your new total monthly payment amount is updated with your service provider.


 Payment Change Breakdown
 Below are the escrow items we anticipate collecting for and paying on your behalf over the next 12 months. To calculate your new
 monthly escrow payment of $594.33, we added up the actual or estimated tax and insurance payments for the next 12 months
 beginning with the October 2019 payment and divided the total by 12. Included for the comparison are the Annual Payments we
 projected to pay during the last analysis cycle, as displayed in detail in the history portion of the escrow analysis statement.



 Description                                     Current Annual Payment                            Projected Annual Payment
 Taxes                                                      $4,241.55                                           $6,141.04
 Insurance                                                  $1,004.00                                             $991.00

 TOTAL                                                              $5,245.55                                              $7,132.04



 Prior Year Account History and Coming Year Projections
 This statement itemizes your actual escrow account transactions since your previous analysis statement or initial disclosure and
 projects payments, disbursements and balances for the coming year. The projections from your previous escrow analysis are included with
 the actual payments and disbursements for the prior year. By comparing the actual escrow payment with the previous projections listed, you can
 determine where a difference may have occurred. When applicable, the letter "E" beside an amount indicates that a payment or disbursement has
 not yet occurred but is estimated to occur as shown. An asterisk (*) beside an amount indicates a difference from projected activity either in the
 amount or date.

 Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
 (RESPA) the lowest monthly balance in your escrow account should be no less than $1,188.66 or 1/6th of the total annual projected disbursement
 from your escrow account, unless your mortgage documents or state law specifies otherwise.

 Your projected anticipated lowest account balance of $3,322.46- will be reached in July 2020. When subtracted from your minimum required
 balance of $1,188.66, an Escrow Shortage results in the amount of $4,511.12. These amounts are indicated with LP. You will receive an Annual
 Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle. However, you should keep
 this statement for your own records for comparison. If you have any questions about this statement, please call our Customer Service Department
 toll free at 1-888-820-6474.




    When you provide a check as payment, you authorize us either to use the information from your check to make a one-time electronic fund transfer from your account, or to process the payment as a
    check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
    you will not receive your check back from your financial institution. If you do not want us to use the information from your check to make a one time electronic funds transfer or if you have any
    questions, please call us at the phone number shown on the front of this statement.




                                                                                                                                                                                      Page 2 of 3


Change of name or address
If your contact information has changed, please give us the new
information below.

Name (first, middle, last)


Address (number and street)                                                                    Suite no.


City                                                               State                       Zip code


Home telephone                                             Business telephone                  Extension

(           )                                              (         )
E-mail address
                 Case 16-35075     Doc        Filed 08/23/19      Entered
                                                     C/O PHH Mortgage Services 08/23/19 09:18:56                        Desc Main
                                                  Document
                                                     P.O. Box 5452 Page 6 of 6
                                                          Mt. Laurel, NJ 08054-5452


Your annual escrow statement (continued)                                                        Loan number:
July 29, 2019                                                                                   Questions?
                                                                                                Visit us at
           MARIA T HESS
                                                                                                www.MortgageQuestions.com
           9422 S RIDGEWAY AVE
           EVERGREEN PARK, IL 60805-2011                                                        Call toll free 1-888-820-6474
                                                                                                Fax 1-856-917-8300




        Escrow account projections for the coming year
                                           Anticipated amounts          Anticipated amounts
                                                  paid into your             paid out of your           Anticipated escrow                      Required escrow
Date             Description                escrow account ($)           escrow account ($)             account balance ($)                   account balance ($)
                 Opening balance                                                                               - 2,133.72                          2,377.40
Oct 2019                                               594.33                                                   -1,539.39                          2,971.73
Nov 2019                                               594.33                                                     -945.06                          3,566.06
Dec 2019                                               594.33                                                     -350.73                          4,160.39
Jan 2020                                               594.33                                                      243.60                          4,754.72
Feb 2020         COUNTY TAX                            594.33                      3,329.83                     -2,491.90                          2,019.22
Feb 2020         TAXES                                                                  6.00                    -2,497.90                          2,013.22
Mar 2020         HAZARD INS.                           594.33                         991.00                    -2,894.57                          1,616.55
Apr 2020                                               594.33                                                   -2,300.24                          2,210.88
May 2020                                               594.33                                                   -1,705.91                          2,805.21
Jun 2020                                               594.33                                                   -1,111.58                          3,399.54
Jul 2020         COUNTY TAX                            594.33                      2,799.21                     -3,316.46                          1,194.66
Jul 2020         TAXES                                                                  6.00                    -3,322.46                          1,188.66 LP
Aug 2020                                               594.33                                                   -2,728.13                          1,782.99
Sep 2020                                               594.33                                                   -2,133.80                          2,377.32
Total                                               $7,131.96                     $7,132.04

                                              LP - indicates your required escrow lowest balance


        Prior year account History
                                                            Amounts paid into                    Amounts paid out of                             Escrow account
                                                          your escrow account                   your escrow account                                     balance
Date            Description                  Anticipated ($)         Actual ($)    Anticipated ($)         Actual ($)       Anticipated ($)            Actual ($)
                Opening balance                                                                                                   201.53             -2,542.18
Oct 2018                                            551.29          363.35 *                                                      752.82             -2,178.83
Nov 2018                                            551.29          561.67 *                                                    1,304.11             -1,617.16
Dec 2018                                            551.29                    *                                                 1,855.40             -1,617.16
Jan 2019                                            551.29         1,102.58 *                                                   2,406.69               -514.58
Feb 2019        COUNTY TAX                          551.29          551.29              2,316.00                    *             641.98                  36.71
Feb 2019        COUNTY TAX                                                                                    6.00*               641.98                  30.71
Feb 2019        COUNTY TAX                                                                               3,329.83*                641.98             -3,299.12
Mar 2019        HAZARD INS.                         551.29          551.29              1,004.00                    *             189.27             -2,747.83
Mar 2019        HAZARD INS.                                                                                991.00*                189.27             -3,738.83
Apr 2019                                            551.29         1,653.87 *                                                     740.56             -2,084.96
May 2019                                            551.29                    *                                                 1,291.85             -2,084.96
Jun 2019                                            551.29         1,102.58 *                                                   1,843.14               -982.38
Jul 2019        COUNTY TAX                          551.29          551.29 E                             2,799.21E              2,394.43             -3,230.30
Jul 2019        TAXES                                                                                         6.00*             2,394.43             -3,236.30
Aug 2019        COUNTY TAX                          551.29          551.29 E            1,925.55                    E           1,020.17             -2,685.01
Sep 2019                                            551.29          551.29 E                                        E           1,571.46             -2,133.72
Total                                            6,615.48          7,540.50             5,245.55         7,132.04




                                                                                                                                                Page 3 of 3
